DETAILED ACTION

Status of Application
	This action is in reply to the request for continued examination filed on January 24, 2022.
Claims 1-8, 10-12, and 15-20 have been canceled. 
Claim 9 has been amended.
Claims 21-37 have been added.
Claims 9, 13, 14, and 21-37 are pending and allowed. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Allowable Subject Matter
Claims 9, 13, 14, and 21-37 (renumbered as 1-20) are allowed.



Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter (see also prosecution history): 
One of the closest prior art references of record is Levi (Levi, Stuart D; Alex Lipton. “An Introduction to Smart Contracts and Their Potential and Inherent Limitations,” Harvard Law School Forum on Corporate Governance, (May 26, 2018).). Levi teaches a smart contract, which is computer code that automatically executes an agreement and is stored on blockchain.  
Another of the closest prior art references of record is Konakanchi (Konakanchi et al., U.S. Patent Application Publication Number 2012/0310782 A1). Konakanchi teaches a marketplace that allows a buyer’s funds to be held until a designated time after goods are shipped to the buyer. 
 	Another of the closest prior art references of record is Handa (Handa et al., U.S. Patent Application Publication Number 2019/0229926 A1). Handa teaches recording event status in blockchain. 
Another of the closest prior art references of record is Mearian (Mearian, Lucas. “What’s a Smart Contract (and How does it Work)?” Computerworld (Jul 29, 2019).). Mearian teaches “Chainlink created a smart contract for a media company that held in reserve fees to be paid to a search engine optimization (SEO) firm it had hired until news article URLs reached – and then maintained – search engine rankings for a specific period of time.” See page 4. 
Another of the closest prior art references of record is Mercuri (Mercuri et al., U.S. Patent Application Publication Number 2019/0013948 A1. Mercuri teaches that a smart contract may govern the sale of an electronic asset. See paragraph 0006. 
Another of the closest prior art references of record is Sankaran (Sankaran et al., U.S. Patent Application Publication Number 2020/0311670 A1). Sankaran teaches storing shipping information on blockchain.  
Another of the closest prior art references of record is Wang (Wang, U.S. Patent Application Publication No. 2020/0184557 A1). Wang teaches a blockchain based resource transfer. 
Claims 9, 13, 14, and 21-37 (renumbered as 1-20) are allowed because these prior art references, individually or in any combination, failed to teach, render obvious, or fairly suggest to one of ordinary skill in the art at the time of filing the combination of claimed features. Although there are features that on their own would be known in the art, they were not found in a way that makes the amended claims as a whole obvious to one having ordinary skill in the art. Claim 9 recites a series of ordered steps that correspond to the claimed chain of conditional events. The particular series of steps was not taught or made obvious by the prior art. Therefore, the rejection under 35 U.S.C. 103 is withdrawn.
Regarding the rejection under 35 U.S.C. 101, the claims are eligible in light of the amendment that was made to the independent claims to incorporate claim 11 into claim 9 and the other independent claims. The final rejection noted that claim 11 was eligible. The combination of additional elements integrates the abstract idea into a practical application and provides an ordered combination. The limitations involve more than just applying a computer as a tool to implement the abstract idea. Therefore, the claims are eligible. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



Other Relevant Prior Art
Gillen et al., U.S. Patent Application Publication Number 2018/0232693 A1. This reference teaches distributed ledgers that provide shipping/tracking information for shipments/labels.
Gion et al., U.S. Patent Application Publication Number 2021/0219102 A1. This reference teaches a blockchain network that interfaces with a tracking label system.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571)270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/
Primary Examiner, Art Unit 3698